PER CURIAM.
Appellant, Dusty Suzanne Strode, appeals her conviction on the charge of grand theft. Appellant was a manager in a retail store and charged with taking in excess of $300 from the store by filling out fraudulent refund forms. Because we find that there was insufficient proof that appellant either filled out the forms or had knowledge that the refund slips that she was signing were fraudulent, we must reverse the conviction, and remand with directions to discharge the appellant.
WOLF, WEBSTER and MICKLE, JJ., concur.